246 Ga. 359 (1980)
274 S.E.2d 339
GODFREY
v.
THE STATE.
34256.
Supreme Court of Georgia.
Decided September 8, 1980.
Rehearing Denied September 23, 1980.
J. Calloway Holmes, Jr., Gerry E. Holmes, John C. Boger, for appellant.
John T. Perrin, District Attorney, Arthur K. Bolton, Attorney General, John W. Dunsmore, Jr., Assistant Attorney General, for appellee.
UNDERCOFLER, Chief Justice.
The death sentence in the above case was reversed by the Supreme Court of the United States. Godfrey v. Georgia, 446 U. S.  (100 SC 1759, 64 LE2d 398) (1980). Accordingly, this court's previous affirmation of the death sentence is reversed. The trial court is directed to vacate the death sentence. Godfrey may be sentenced to *360 life imprisonment or a resentencing trial may be conducted based upon any aggravating circumstance other than Code Ann. § 27-2534.1 (b) (7). Redd v. State, 242 Ga. 876 (6) (252 SE2d 383) (1979); Davis v. State, 242 Ga. 901 (252 SE2d 443) (1979). The verdict and judgment of guilty remain affirmed.
Judgment affirmed in part; reversed in part. All the Justices concur.